DETAILED ACTION
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION DISCLOSURE STATEMENT
2.       The Information Disclosure Statement submitted 8/2/2021 is acknowledged. 


Claim Rejections- 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Guire (US Patent 4,973,493) in view of Morra et al. “Surface engineering of titanium by collagen immobilization. Surface characterization and in vitro and in vivo studies”,  Guilak et al. (US 2007/0041952), Gronowitz et al. “A Comparative Study of Osteoblast Response to PEEK or Titanium used in Dental Implants”, Becker et al. “Covalent Grafting of the RGD-Peptide onto Polyetherketone Surfaces via Schiff Base Formation”, Chen et al. “Comparison of titanium and polyetheretherketone (PEEK) cages in the surgical treatment of multilevel cervical spondylotic myelopathy: a prospective, randomized, control study with over 7-year follow-up” and Lo et al. “Mineralization of osteoblasts with electrospun collagen/hydroxyapatite nanofibers”.
Guire (US Patent 4,973,493) (hereinafter Guire) disclose a method of modifying the solid surface to improve its biocompatibility  where the solid surface has a covalently linked biocompatible agent (abstract).  A biocompatible agent is covalently linked to the solid surface of a biomaterial to provide that surface with substantially the same biocompatible characteristics that are possessed by the biocompatible agent (col. lines 60-65). The surface may be  any suitable metal such as titanium and the devices include those such as soft or hard tissues prosthesis (e.g., bone) (col. 4, lines 27-29 and col. 4, lines 44-45). The biocompatible agent can include collagen (col. 4, line 67). Morra et al. “Surface engineering of titanium by collagen immobilization. Surface characterization and in vitro and in vivo studies”  (hereinafter Morra et al.) disclose bone implants and collagen covalently bound to the surface of titanium (abstract). This kind of surface modification could accelerate the time to loading of load bearing, bone contacting devices (conclusion). Thus, one of ordinary skill in the art would clearly envisage using the implants of Guire for bone implants (soft and hard tissue prosthesis). 
Guilak et al. (US 2007/0041952) (hereinafter Guilak et al.)  discloses implants that can have materials such as collagen or gelatin immobilized to surfaces that include PEEK, titanium, and combinations (para 0107 and 0144). 
As shown by Gronowitz et al. “A Comparative Study of Osteoblast Response to PEEK or Titanium used in Dental Implants” discloses PEEK as an alternative to metals such as titanium. PEEK confers many beneficial properties such as X-ray compatibility and versatility. The reference also states “PEEK is often used in spinal fusion cages and orthopedic applications” (background). PEEK is comparable to that of titanium commonly used in dental implants. Furthermore, Becker et al. “Covalent Grafting of the RGD-Peptide onto Polyetherketone Surfaces via Schiff Base Formation” discloses as a possible substitute for titanium, PEEK matches more closely the mechanical properties of bone. Chen et al. “Comparison of titanium and polyetheretherketone (PEEK) cages in the surgical treatment of multilevel cervical spondylotic myelopathy: a prospective, randomized, control study with over 7-year follow-up” disclose in surgical treatment of multilevel CSM, PEEK cage is superior to titanium cage in maintenance of intervertebral height and vertical lordosis, resulting in better clinical outcomes in the long-term-follow up. Thus, PEEK is cervical sponoylic myelopathy (CSM) has been shown to be advantages. It would have been prima facie obvious to one of ordinary skill before the effective filing date to further include PEEK as such materials are non-absorbable for use in the bone implants promoting tissue restoration. One would have had a reasonable expectation of success because both Guire, Morra and Guilak are drawn to collagen containing metal implants and Guilak disclose PEEK or titanium may be used where  and Gronowitz, Becker and Chen et al. all recognize PEEK as being a suitable substitute for titanium not just for the fact that it matches more closely the mechanical. 
Guire does not disclose calcium phosphate however, Lo et al. “Mineralization of osteoblasts with electrospun collagen/hydroxyapatite nanofibers” (hereinafter Low et al.) disclose a composite matrix with collagen containing hydroxyapatite (e.g., calcium phosphate). Such composite matrix, when including osteoblast cells, showed better osteoconductive properties in comparison to monolithic hydroxyapatite (HA). The crystalline HA was loaded into the collagen nanofibers and embedded within the nanofibrous matrix of the scaffolds (see results). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include hydroxyapatite (calcium phosphate) embedded within the collagen matrix. One would have been motivated do so for the purpose of providing better osteoconductive properties and promoting osteogenesis and mineralization of bone. 

4.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over S. Munisamy et al. “A Bone-like Strategy for Implants: Collagen Immobilization and its Mineralization on Pure Titanium Implant Surface” Guilak et al. (US 2007/0041952), Gronowitz et al. “A Comparative Study of Osteoblast Response to PEEK or Titanium used in Dental Implants”,  Becker et al. “Covalent Grafting of the RGD-Peptide onto Polyetherketone Surfaces via Schiff Base Formation”, Chen et al. “Comparison of titanium and polyetheretherketone (PEEK) cages in the surgical treatment of multilevel cervical spondylotic myelopathy: a prospective, randomized, control study with over 7-year follow-up”, Vanderleyden et al. “Comparative Study of Collagen and Gelatin coatings on Titanium Surfaces”, and Ao et al. “Improved hMSC functions on titanium coatings by type I collagen immobilization”. 
S. Munisamy et al. “A Bone-like Strategy for Implants: Collagen Immobilization and its Mineralization on Pure Titanium Implant Surface” (hereinafter Munisamy et al.) disclose bone implants comprising a titanium surface where an immobilized collagen layer is applied (abstract). A mineralization of the collagen layer with a calcium chloride solution containing polyvinyl phosphoric acid and polyaspartic acid leads to the precipitation of calcium phosphate (abstract). Calcium phosphate is deposited on the collagen scaffold and the X-ray diffraction peaks closely resemble hydroxyapatite. Munisamy et al. does not disclose the surface is polyetheretherketone (PEEK).
Guilak et al. (US 2007/0041952) (hereinafter Guilak et al.)  discloses implants that can have materials such as collagen or gelatin immobilized to surfaces that include PEEK, titanium, and combinations (para 0107 and 0144). 
As shown by Gronowitz et al. “A Comparative Study of Osteoblast Response to PEEK or Titanium used in Dental Implants” discloses PEEK as an alternative to metals such as titanium. PEEK confers many beneficial properties such as X-ray compatibility and versatility. The reference also states “PEEK is often used in spinal fusion cages and orthopedic applications” (background). PEEK is comparable to that of titanium commonly used in dental implants. Furthermore, Becker et al. “Covalent Grafting of the RGD-Peptide onto Polyetherketone Surfaces via Schiff Base Formation” discloses as a possible substitute for titanium, PEEK matches more closely the mechanical properties of bone. Chen et al. “Comparison of titanium and polyetheretherketone (PEEK) cages in the surgical treatment of multilevel cervical spondylotic myelopathy: a prospective, randomized, control study with over 7-year follow-up” disclose in surgical treatment of multilevel CSM, PEEK cage is superior to titanium cage in maintenance of intervertebral height and vertical lordosis, resulting in better clinical outcomes in the long-term-follow up. Thus, PEEK is cervical sponoylic myelopathy (CSM) has been shown to be advantages. It would have been prima facie obvious to one of ordinary skill before the effective filing date to further include PEEK as such materials are non-absorbable for use in bone implants for promoting tissue restoration. One would have had a reasonable expectation of success because both Guilak and Munisamy et al. are drawn to collagen containing metal implants and Guilak disclose PEEK or titanium may be used where  and Gronowitz, Becker and Chen et al. all recognize PEEK as being a suitable substitute for titanium not just for the fact that it matches more closely the mechanical properties of bone but also because it has been shown to be superior  for CSM.
	It is believed that “chemical” modification such that it is immobilized  meets the limitation of  reading on having a covalent linkage however, Ao et al. “Improved hMSC functions on titanium coatings by type I collagen immobilization” (hereinafter Ao et al.) discloses collagen fixed onto plasma-sprayed porous titanium coatings by either absorptive immobilization of covalent immobilization and it was found that type I immobilized on titanium coating led to enhance cell-material interactions and improved human mesenchymal stem cells (hMSCs) functions, such as attachment, proliferation, and differentiation. Covalently immobilized collagen on titanium coating showed a greater capacity to regulate osteogenic activity of hMSCs than did absorbed collagen, which was explained in terms of the increased amount and higher stability of the covalently linked collagen (see abstract). Vanderleyden et al. “Comparative Study of Collagen and Gelatin coatings on Titanium Surfaces” discloses that covalent immobilization of collagen and gelatin is required to obtain stable surface coatings. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to covalently immobilize the biomolecule (collagen or gelatin) onto the metal (PEEK). One would have been motivated to do so for the purpose of regulating osteogenic activity. 



DOUBLE PATENTING
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 17366111. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to producing material for bone implant comprising covalent coupling at least one polysaccharide (e.g., collagen) and mineralizing with calcium phosphate. The differences being that the instant claims recite PEEK or oxidic ceramic materials and the ‘111 application is not limited to, for example PEEK. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the implant surface be formed of PEEK in place of titanium as discussed supra. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



CORRESPONDENCE
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615